DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
This Action is in response to communications filed 10/13/2021.
Claims 1, 7-9, 14-15, and 20 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Amendment
In the Remarks filed 10/13/2021, Applicant has amended:
The language of claim 8 to remove the use of the term “optimal” in order to address the clarity issue regarding the claim language. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejection made in the Office action dated 07/14/2021.
The language of claim 9 to address the objection made to a typographical issue. The Examiner therefore withdraws the objection made in the Office action dated 07/14/2021.

Response to Arguments
In Remarks filed on 10/13/2021, Applicant substantially argues:
The applied references Choi I and Choi II do not disclose the limitations of claim 1, and similarly recited in claims 8 and 15, of “assigning a read reference voltage for a page type in a word line group … the read reference voltage for the page type to be used for a next read of the page type in a word line in the word line group” as Choi and Choi II disclose assigning a read voltage supplied to a selected word line for a read operation. Applicant’s arguments filed have been fully considered but they are not found to be persuasive. As identified in the previous Office action, Choi II discloses in Paragraph [0066] that read reference voltages may be moved while “taking into account the threshold voltage shifts of the memory cells according to the locations of the word lines thereof which are grouped in word line groups.” In this manner, the location of the word line is considered in determining and setting a read reference voltage. Choi I, as previously identified, discloses in Paragraph [0179] “control block 30 may apply a read parameter by a memory block, a page, or a word line referring to the list”. Furthermore, Choi I discloses in Paragraph [0157] “The changed second read voltage Vreadl may be applied by a whole memory cell array 22, a memory block, a page, or a word line by the control logic 30. That is, the control logic 30 may decide a unit whereby the changed second read voltage Vreadl is applied.” Herein, Choi I discloses assigning read voltages on a page basis. Additionally, Choi I discloses in previously identified Paragraph [0104] that the control block adjust “a level of a read voltage Vreadx necessary for a next read operation”. Therefore, it is determined the Choi I and Choi II disclose the limitations of claims 1, 8, and 15.
The applied references do not disclose the limitations of respective dependent claims 2-6, 9-13, and 16-19 by virtue of dependency on claims 1, 8 and 15. Applicant’s arguments filed have been fully considered but they are not found to be persuasive for the reasons identified above.
The applied references to not disclose the amended limitations of claims 7, 14 and 20 of the “number of word lines in the word line group based on distance of the word line group from a drain or source.” Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated October 13, 2021.
Claim Rejections - 35 USC § 103

Claims 1-3, 6, 8-10, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0084490), hereinafter Choi I, in view of Choi et al. (2019/0362796), hereinafter Choi II.

Regarding claim 1, Choi I discloses, in the italicized portions, a memory controller comprising: read voltage logic to assign a read reference voltage for a page type in a word line group based on a location of the word line group in a block erasable non-volatile memory, the word line group associated with a plurality of word lines, the read reference voltage for the page type to be used for a next read of the page type in a word line in the word line group ([0098] In particular, the control logic 30 may generate a control signal CTR based on the read command RVLC including information for changing a level of a read voltage supplied to a selected word line or on additional information. The read command RVLC or the additional information may be generated by the memory controller 50, e.g., a read voltage control block 70. The word line voltage generator 32 may generate a word line voltage, e.g., a read voltage Vreadx supplied to a selected word line during a read operation, according to the control signal CTR generated by the control logic 30. Here, a level or an amplitude of the read voltage Vreadx may be determined by the control signal CTR. [0104] The read voltage control block 70 may generate information which may adjust a level of a read voltage Vreadx necessary for a next read operation, i.e., a read voltage Vreadx to be supplied to a selected word line... The read voltage control block 70 may also control an operation of the control logic 30 so that the generated information may be stored in an internal memory 78 (see FIG. 2) of the read voltage control block 70 or programmed in the memory cell array 22 of the non-volatile memory device 20A. [0108] In other words, the read voltage control block 70 may decide how to change various parameters, which may influence on a read parameter, e.g., an operation of the ECC block 55, or a level of a read voltage to be supplied to a selected word line, according to an indication signal output from the ECC block 55. [0157] The changed second read voltage Vreadl may be applied by a whole memory cell array 22, a memory block, a page, or a word line by the control logic 30. That is, the control logic 30 may decide a unit whereby the changed second read voltage Vreadl is applied.); and a table, an entry in the table to store the reference read voltage for the page type for the word line group in the block erasable non-volatile memory ([0179] In addition, a list for a read parameter changed by a memory block, a page or a word line may be stored in the internal memory 78 or the spare area 26, managed in a form of mapping table, or managed in a form of table with index. In this case, the CPU 80 or the control block 30 may apply a read parameter by a memory block, a page, or a word line referring to the list.). Herein as disclosed by Choi I, the read voltage control block 70, which is a part of the memory controller, may control and assign corresponding read voltages for a selected word line of the memory for read operations. The assigned read voltages are interpreted as read reference voltages for each word line as determined by the controller logic. Additionally, it is noted that the read voltage may be applied on a page basis. This information is stored as a read parameter for the word line and is noted as capable of being stored in the form of a table with an index. Regarding the reference voltage for a page type in a word line group based on a location of the word line group in the memory and the word line group associated with a plurality of word lines and that these values are stored in the table, Choi II discloses in Paragraphs [0066], [0070], and [0079-0080] “[0066] In addition, the adjustment of the default read reference voltages is performed according to the read error margin M between the two adjacent threshold voltage stages P1 and P2, or P2 and P3, or P3 and P4 on the basis of the threshold voltage distribution graph of FIG. 4, and according to the location of each word line group in the NAND flash memory 50. [0070] Then, the controller 70 moves the default read reference voltage R1, R2, or R3 so as to approach the middle point between the corresponding two adjacent threshold voltage states P1/P2, P2/P3, or P3/P4, on the threshold voltage distribution graph illustrated in FIG. 4. Then, the controller 70 finds first read reference voltages R11/R21/R31 for time point T1, R12/R22/R32 for time point T2, and R13/R23/R33 for time point T3. Then, the controller 70 moves the first read reference voltages R11/R21/R31 for time point T1, R12/R22/R32 for time point T2, or R13/R23/R33 for time point T3, while taking into account the threshold voltage shifts of the memory cells according to the locations of the word lines thereof which are grouped into the word line groups G1, G2, and G3. [0079] As illustrated in FIG. 4 or 13, on the basis of the threshold voltage distribution graph, the controller 70 performs the adjustment with reference to common read windows CRW1, CRW2, and CRW3, which are respectively set between the adjacent threshold voltage states P1 and P2, P2 and P3, and P3 and P4, which are marked at the same positions on the x axis six, for each page among a bottom page (BP), a center page (CP), and a top page (TP) within one block of the NAND flash memory 50. [0080] According to the present invention, the adjustment of the default read reference voltages is performed taking into account the word line loading effect and the word line resistance, obtained from preliminary test results of the NAND flash memory 50 of the storage device 80, according to the locations of the pages TP, CP, and BP in one block of the NAND flash memory 50.” Herein it is disclosed by Choi II that the read reference voltage for a particular page, herein identified as TP, CP, or BP, may be adjusted taking into account the location of the pages in the memory. Furthermore, it is disclosed in Paragraph [0019] that the values may be stored in a table for use by the controller. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign the read reference voltage for a particular page based on location in the memory in order to improve read latency and power consumption (Choi II [0019]). Choi I and Choi II are analogous art because they are from the same field of endeavor of managing read operations of flash memory. 
Regarding claim 2, Choi II further discloses the memory controller of Claim 1, wherein the read reference voltage for the page type for the word line group is set to a default read reference voltage when the block erasable non-volatile memory is initialized after power is applied ([0039] Referring to FIG. 3, a storage device 80 includes a NAND flash memory 50 and a controller 70 that are electrically connected to each other. The NAND flash memory 50 has an operation information storage region 44 and a data storage region 48. Information stored in the operation information storage region 44 includes read reference voltages used as reference values to discriminate between cell charge states of the NAND flash memory 50 and operation values that are used by an internal drive circuit to calibrate or initialize various analog circuits required for operation of the NAND flash memory 50. [0040] Additionally, the manufacturer of the NAND flash memory 50 which is a part of the storage device provides a user or manufacturer of the storage device with a default look-up table in which offset values for modifying default read reference voltages are specified. The default look-up table may be provided as stored within a region of the NAND flash memory 50.). Herein it is disclosed by Choi II that default initial values may be supplied for use prior to any adjustment that occurs.
Regarding claim 3, Choi I and Choi II further disclose the memory controller of Claim 1, wherein the read  reference voltage for the page type for the word line group is modified in response to a read retry (Choi I [0109] The ECC block 55 of the memory controller 50 may perform an error detection and an error correction algorithm, e.g., an error correction code (ECC) decoding, on the initially output first data transmitted from the data buffer 60 and determines if an error correction decoding on the initially output first data is successful. The first data includes ECC data, so that the ECC block 55 determines if decoding on the first data is successful referring to the ECC data. [0111] However, when the number of error bits included in the first data is greater than the number of errors bits correctable by the ECC block 55, i.e., when an error correction decoding on the first data fails, the ECC block 55 outputs an indication signal indicating that an error correction decoding on the first data fails to the read voltage control block 70. Subsequently, the read voltage control block 70 controls operation of the non-volatile memory device 20A so that the non-volatile memory device 20A may perform a read retry operation in response to the indication signal. [0112] Accordingly, the non-volatile memory device 20A performs a read retry operation on the read retry data while changing a read voltage according to a read retry command output from the memory controller 50 until an error correction decoding on a read retry data is successful. [0117] Thus, the memory controller 50 may reduce the gap between a current read parameter and an optimum read parameter, so that the memory controller 50 may reduce the number of error decoding failures as well as prevent a deterioration of read performance in a read retry operation performed after an error correction decoding fails. AND Choi II [0042] To find a correct position (value) of each of a plurality of read reference voltages, the read retry algorithm keeps track of the shifts of at least one threshold voltage state (a higher threshold voltage state, a lower threshold voltage, or both) of two threshold voltage states adjacent to the corresponding read reference voltage. After finding the correct position of the read reference voltage between the corresponding adjacent threshold voltage states, that is, finding a new read reference voltage, the read retry performs a second read with the read reference voltage when an initial read exhibited a high error rate, thereby reducing or completely eliminating read errors attributable to the shifts of the threshold voltage states.). Herein it is disclosed by Choi I and Choi II that the read voltage parameter may be adjusted when performing a read retry in order to reach what may be determined as the optimum read parameter for the operation.
Regarding claim 6, Choi II further discloses the memory controller of Claim 1, wherein a read bias voltage for the word line group includes a word line group offset voltage for the word line group ([0040] Additionally, the manufacturer of the NAND flash memory 50 which is a part of the storage device provides a user or manufacturer of the storage device with a default look-up table in which offset values for modifying default read reference voltages are specified. The default look-up table may be provided as stored within a region of the NAND flash memory 50. The controller 70 of the storage device will read the default look-up table to perform a read retry operation. The offset value is a value by which the default read reference voltage is tuned higher or lower within a read margin between two adjacent threshold voltage states. [0091] The method of operating the storage device 80 includes: a process of loading a look-up table (i.e., individual look-up tables or a combined look-up table illustrated in any one of FIGS. 5, 8, 12, 14, and 16), which contains first read reference voltages obtained taking into account threshold voltage shifts of the cells in one block according to retention degradation stages of the cells, and second read reference voltages obtained taking into a variation in threshold voltage according to pages (i.e. word line groups) in one block; and a process of performing a reading operation on the cells of one block of the NAND flash memory by using the first read reference voltages corresponding to a current retention degradation stage of the corresponding block, the second read reference voltages, or both until all of the cells are correctively read.). Herein it is disclosed by Choi II that the table may store values for offsets for modifying the read reference voltage values.
Regarding claim 8, Choi I discloses, in the italicized portions, a method comprising: assigning, by read voltage logic, a read reference voltage for a page type in a word line group based on a location of the word line group in a block erasable non-volatile memory, the word line group associated with a plurality of word lines, the read reference voltage for the page type to be used for a next read of the page type in a word line in the word line group ([0098] and [0104] and [0108] and [0157]); and storing the read reference voltage for the page type for the word line group in the block erasable non-volatile memory in an entry in a table of read voltages ([0179]). Regarding the reference voltage for a page type in a word line group based on a location of the word line group in the memory and the word line group associated with a plurality of word lines and that these values are stored in the table, Choi II discloses in Paragraphs [0066], [0070], and [0079-0080] that the read reference voltage for a particular page, herein identified as TP, CP, or BP, may be adjusted taking into account the location of the pages in the memory. Furthermore, it is disclosed in Paragraph [0019] that the values may be stored in a table for use by the controller. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 9, Choi II further discloses the method of Claim 8, wherein the read reference voltage for the page type for the word line group is set to a default read reference voltage when the block erasable non- volatile memory is initialized after power is applied ([0039-0040]). Claim 9 is rejected on a similar basis as claim 2.
Regarding claim 10, Choi I and Choi II further disclose the method of Claim 8, wherein the read reference voltage for the page type for the word line group is modified in response to a read retry (Choi I [0109] and [0111-0112] and [0117] and Choi II [0042])
Regarding claim 13, Choi II further discloses the method of Claim 8, wherein a read bias voltage for a word line group includes a word line group offset voltage for the word line group ([0040] [0091]). Claim 13 is rejected on a similar basis as claim 6.
Regarding claim 15, Choi I discloses, in the italicized portions, a system comprising: a block erasable non-volatile memory ([0194] Each of a plurality of non-volatile memory cells included in each cell string 24-1 to 24-m may be embodied in a flash electronically erasable programmable read-only memory (EEPROM) which may store one or more bits.); a memory controller communicatively coupled to the block erasable non- volatile memory, the memory controller comprising: read voltage logic to assign a read reference voltage for a page type in a word line group based on a location of the word line group in the block erasable non-volatile memory … the read reference voltage for the page type to be used for a next read of the page type in a word line in the word line group ([0098] and [0104] and [0108] and [0157]); and a table of read reference voltages, an entry in the table of read reference voltages to store the read reference voltage for the page type for the word line group in the block erasable non-volatile memory ([0179]); and a display communicatively coupled to a processor to display data stored in the block erasable non-volatile memory ([0216] The memory controller 150 is controlled by the processor 110 controlling a whole operation of the electronic device 100. Data stored in the non-volatile memory device 20 may be displayed on the display 130 according to a control of the memory controller 150 operating according to control of the processor 110.). The EEPROM memory disclosed by Choi I is noted to be block addressable and erasable. Regarding the reference voltage for a page type in a word line group based on a location of the word line group in the memory and the word line group associated with a plurality of word lines and that these values are stored in the table, Choi II discloses in Paragraphs [0066], [0070], and [0079-0080] that the read reference voltage for a particular page, herein identified as TP, CP, or BP, may be adjusted taking into account the location of the pages in the memory. Furthermore, it is disclosed in Paragraph [0019]
Regarding claim 16, Choi II further discloses the system of Claim 15, wherein the read reference voltage for the page type for the word line group is set to a default read reference voltage when the block erasable non- volatile memory is initialized after power is applied ([0039-0040]). Claim 16 is rejected on a similar basis as claim 2.
Regarding claim 17, Choi I and Choi II further disclose the system of Claim 15, wherein the read reference voltage for the page type for the word line group is modified in response to a read retry (Choi I [0109] and [0111-0112] and [0117] and Choi II [0042]). Claim 17 is rejected on a similar basis as claim 3.
Regarding claim 19, Choi II further discloses the system of Claim 15, wherein a read bias voltage for a word line group includes a word line group offset voltage for the word line group ([0040] [0091]). Claim 13 is rejected on a similar basis as claim 6.

Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi I in view of Choi II and further in view of Tomic et al. (US 2020/0117527).

Regarding claim 4, Choi I discloses the memory controller of Claim 1, wherein the block erasable non-volatile memory is Quad-Level Cell NAND ([0194] For example, each of the plurality of non-volatile memory cells may be embodied in a NAND flash memory cell which may store one or more bits, e.g., a single level cell (SLC) or a multi-level cell (MLC).) and Choi II discloses, in italics, and the page type is one of upper, lower, extra and top ([0079]). The Examiner notes that Choi I and Choi II disclose employing multi-bit memory cells which includes QLC NAND flash, but Choi does not explicitly list the identification of the part of each cell as claimed. Tomic discloses in Paragraph [0096] “According to another example, a probe read performed on a page group in 3-D QLC NAND Flash actually includes performing a probe read for each of the three different page types included therein, e.g., the lower page, upper page, top page, and extra page.” Herein it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each page may be labeled as upper, 
Regarding claim 5, Choi I discloses the memory controller of Claim 1, wherein the block erasable non-volatile memory is Tri-Level Cell NAND ([0194]), and Choi II discloses, in italics, and the page type is one of upper, lower and top ([0079]). The Examiner notes that Choi I and Choi II disclose employing multi-bit memory cells which includes TLC NAND flash, but Choi does not explicitly list the identification of the part of each cell as claimed. Tomic discloses in Paragraph [0096] herein it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each page may be labeled as upper, lower and top as indicated.
Regarding claim 11, Choi I discloses the method of Claim 8, wherein the block erasable non-volatile memory is Tri- Level Cell NAND ([0194]), and Choi II discloses, in italics, and the page type is one of upper, lower and top ([0079]). The Examiner notes that Choi discloses employing multi-bit memory cells which includes TLC NAND flash, but Choi does not explicitly list the identification of the part of each cell as claimed. Tomic discloses Paragraph [0096] which indicates the different parts of a page in TLC NAND flash.
Regarding claim 12, Choi I discloses the method of Claim 8, wherein the block erasable non-volatile memory is Quad- Level Cell NAND ([0194]), and Choi II discloses, in italics, and the page type is one of upper, lower, extra and top ([0079]). The Examiner notes that Choi discloses employing multi-bit memory cells which includes QLC NAND flash, but Choi does not explicitly list the identification of the part of each cell as claimed. Tomic discloses Paragraph [0096] which indicates the different parts of a page in QLC NAND flash.
Regarding claim 18, Choi I discloses the system of Claim 15, wherein the block erasable non-volatile memory is Quad-Level Cell NAND ([0194]), and Choi II discloses, in italics, and the page type is one of upper lower, extra and top ([0079]). The Examiner notes that Choi discloses employing multi-bit memory cells which includes QLC NAND flash, but Choi does not explicitly list the identification of the part of each cell as claimed. Tomic discloses Paragraph [0096] which indicates the different parts of a page in QLC NAND flash.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Choi II and further in view of Aritome (US 2012/0307565).

Regarding claim 7, Choi I and Choi II do not explicitly disclose the memory controller of Claim 1, wherein a number of word lines in the word line group is dependent on the location of the word line group in the block erasable non-volatile memory, the number of word lines in the word line group based on distance of the word line group from a drain or a source. Regarding this limitation, Aritome discloses in Paragraph [0106] “The second soft program operation is performed onto the memory cells MC after the first soft program operation by grouping the word lines WL0 to WL63 included in a corresponding memory block 400 into multiple word line groups, applying a soft program voltage to each word line group, and performing a verification operation, which is the same as the previously described embodiment. The third embodiment of the present invention illustrates that the word lines WL0 to WL63 are grouped into four word line groups (WL0, WL63), (WL1, WL62), (WL2, WL3, WL60, WL61) and (WL4 to WL59) according to the distance from both a drain selection line DSL and a source selection line SSL. In this embodiment, the word line groups may have a different number of word lines, for example, a word line group including two word lines, a word line group including two word lines, a word line group including four word lines, and a word line group including 56 word lines.” Herein it is disclosed by Aritome that the number of word lines of the word line groups may vary according to distance from the drain and source lines. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the word line groups with different number of word lines to address the varying characteristics of storage based on relative word line location (Aritome [0106]). Furthermore, Choi II discloses in Paragraphs [0075] and [0077]
Regarding claim 14, Choi I and Choi II do not explicitly disclose the method of Claim 8, wherein a number of word lines in the word line group is dependent on the location of the word line group in the block erasable non- volatile memory, the number of word lines in the word line group based on distance of the word line group from a drain or a source. Regarding this limitation, Aritome discloses in Paragraph [0106] varying the number of word lines per word line group relative to location of the source and drain lines. Claim 14 is rejected on a similar basis as claim 7.
Regarding claim 20, Choi I and Choi II do not explicitly disclose the system of Claim 15, wherein a number of word lines in the word line group is dependent on the location of the word line group in the block erasable non- volatile memory, the number of word lines in the word line group based on distance of the word line group from a drain or a source. Regarding this limitation, Aritome discloses in Paragraph [0106] varying the number of word lines per word line group relative to location of the source and drain lines. Claim 20 is rejected on a similar basis as claim 7.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/TUAN V THAI/Primary Examiner, Art Unit 2135